Citation Nr: 0324542	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1969 to 
March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
1998 and May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The December 
1998 rating decision granted service connection for PTSD and 
assigned an initial disability rating for PTSD of 30 percent.  
The May 1999 rating decision found that new and material 
evidence had not been received, and denied reopening of a 
prior final denial of service connection for residuals of a 
back injury.  In July 1999, the veteran entered notice of 
disagreement with the initial rating assignment for PTSD and 
the denial of reopening of service connection for residuals 
of a back injury.  The RO issued a statement of the case in 
August 1999; and the veteran entered a substantive appeal, on 
a VA Form 9, which was received in September 1999.  In a 
subsequent December 2002 rating decision during the appeal, 
the RO granted an initial rating of 70 percent for the 
veteran's service-connected PTSD. 

In a Report of Contact dated in February 2003, subsequently 
confirmed by a March 2003 letter, the veteran's attorney 
withdrew his request for a hearing before a Veterans Law 
Judge.

In written argument in support of claim dated in August 2003, 
the veteran's attorney indicated that the veteran wished to 
raise the issue of entitlement to an effective date earlier 
than February 27, 2001 for the grant of a total disability 
rating based on individual unemployability (TDIU).  This 
writing constitutes a notice of disagreement to the RO's 
March 2003 rating decision to assign an effective date of 
February 27, 2001 for the grant of a TDIU.  The effective 
date issue, however, has not been adjudicated, developed or 
certified for appellate review.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  In light of the Board's decision herein to grant a 
100 percent schedular disability rating for the veteran's 
service-connected PTSD for the period from April 26, 2000, 
the question of whether a TDIU is warranted prior to February 
27, 2001 is moot.  If the attorney wishes to raise another 
effective date claim after reviewing this decision, he is 
certainly free to do so.  

The issue of entitlement to service connection for residuals 
of a back injury will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations in order to 
assist in substantiating the claims for VA compensation 
benefits; in light of the Board's finding that new and 
material evidence has been received and the reopening of the 
claim for service connection for residuals of a back injury, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating the claim to reopen.

2.  For the period prior to April 26, 2000, the veteran's 
service-connected PTSD was manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work and family relationships, judgment, thinking or mood, 
due to such symptoms as: intermittent passive thoughts of 
death analogous to suicidal ideation, slow, monotone, and 
circumstantial speech analogous to obscure or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, difficulty with bad temper, difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and inability to establish and maintain 
effective relationships.  For this period the veteran's PTSD 
did not manifest obsessional rituals which interfere with 
routine activities, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene; for this period the veteran's PTSD did not manifest 
total occupational and social impairment, due to such 
symptoms as grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own 
name. 

3.  For the period from April 26, 2000, the veteran's 
service-connected PTSD has been manifested by total 
occupational and social impairment. 

4.  In a June 1974 rating decision, the RO denied service 
connection for residuals of a back and neck injury, finding 
that a current disability of the back or neck was not shown 
by the evidence.  The veteran was duly notified of the 
decision and of his appellate rights in June 1974; 
thereafter, the veteran did not enter a notice of 
disagreement within one year of notice of the June 1974 
rating decision.

5.  In September 1974, the RO denied service connection for 
residuals of a back or neck injury.  The veteran was duly 
notified of the decision and of his appellate rights in 
September 1974; thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the 
September 1974 rating decision.

6.  The evidence associated with the claims file subsequent 
to the September 1974 RO decision is new and, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a back injury.  


CONCLUSIONS OF LAW

1.  For the period prior to April 26, 2000, the schedular 
criteria for an initial disability rating in excess of 70 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2002).

2.  With the resolution of reasonable doubt in the veteran's 
favor, for the period from April 26, 2000, the schedular 
criteria for a 100 percent rating for service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002).

3.  The RO's September 1974 rating decision denying service 
connection for residuals of a back injury became final.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 20.201, 20.302, 20.1103 (2002).

4.  The evidence received subsequent to the RO's September 
1974 decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
residuals of a back injury have been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

It appears that the VCAA does not apply to these claims 
because they were filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, regardless of whether the VCAA applies to the 
claims, the fact is that there has been compliance with this 
law, as discussed in more detail below.  Therefore, to the 
extent the new law is more favorable to the claimant, and to 
the extent it has not prejudiced him since VA has properly 
notified and assisted him, it would be harmless error for the 
Board to consider compliance with the VCAA if it did not, in 
fact, apply to these claims.

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish a higher 
initial rating for service-connected PTSD and to reopen a 
claim for service connection for residuals of a low back 
injury.  Beginning with the August 1999 statement of the 
case, VA has advised the veteran of the symptoms that would 
substantiate a claim for a 100 percent schedular rating for 
PTSD.  The Board notes that, in a February 2003 letter, the 
veteran's attorney wrote that the veteran was requesting 
notice of the information required to substantiate his 
(unidentified) pending claim.  In an August 2003 written 
argument in support of the veteran's claims, the veteran's 
attorney again requested notice of the information required 
to substantiate the claims on appeal.

In an April 2002 letter, the RO advised the veteran of the 
evidence needed to substantiate his claims for a higher 
initial rating for service-connected PTSD and to reopen a 
claim for service connection for residuals of a low back 
injury.  The April 2002 letter specifically advised the 
veteran of the need for evidence to demonstrate that PTSD 
symptoms had worsened, and of the need for documents, lay 
statements, medical reports, or other new evidence regarding 
a low back disability, including evidence of a current low 
back disability.  The RO advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment.  The RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO also advised the veteran that he could 
obtain any of the records and send them to VA.  The RO 
requested the veteran to provide specific information about 
dates of treatment, and provided a VA Form 21-4138 and a 
phone number for the veteran to use for his answer.  In a 
March 2003 supplemental statement of the case, the RO 
provided the veteran the regulatory provisions of the VCAA.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  

The Board notes that the VCAA notification letter sent to the 
appellant in April 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board sent the VCAA 
notification letter to the appellant.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Since that one-year 
time period has now expired, the veteran has been afforded up 
to one year to submit the required evidence to substantiate 
his claim, as requested by his attorney in a February 2003 
letter and in an August 2003 written argument in support of 
the claims.  During the one year period following the April 
2002 RO letter, the veteran underwent a VA examination (June 
2002) that resulted in a higher initial disability rating of 
70 percent, and submitted additional evidence to substantiate 
his claim for a higher initial rating for PTSD. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the veteran's claims, and the veteran has not 
identified any additional records or other evidence that has 
not been obtained.  VA specifically requested private 
treatment records, and received records from the U.S. Social 
Security Administration.  

The Board notes that in a February 2003 letter the veteran's 
attorney wrote that, if VA found that the evidence of record 
was inadequate to make a determination, then the veteran must 
be afforded a VA examination.  The veteran has been afforded 
at least five VA compensation examinations that contain 
thorough histories of symptoms and the veteran's work 
history, note the veteran's psychiatric complaints, render 
psychiatric diagnoses, offer etiology opinions as to the 
relationship of other diagnosed psychiatric disorders to 
service-connected PTSD, and offer Global Assessment of 
Functioning scale scores (GAF).  The Board finds that these 
examinations, which span much of the initial rating period 
for PTSD at issue, are adequate to rate the veteran's 
service-connected PTSD.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his service-connected condition since he was last 
examined in 2002.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted). 

In light of the finding that new and material evidence has 
been presented and in reopening the claim for service 
connection for residuals of a back injury, the Board finds 
that no further evidence is necessary to substantiate the 
veteran's claim to reopen.  Upon reopening of the claim for 
service connection for residuals of a back injury, VA will 
undertake additional development of the evidence to assist 
the veteran with this claim.  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

II.  Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The December 1998 rating decision on appeal granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent.  In July 1999, the veteran entered 
notice of disagreement with the initial rating assignment.  
Where, as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.

In a subsequent December 2002 rating decision during the 
appeal, the RO granted an initial rating of 70 percent for 
the veteran's service-connected PTSD, effective from the date 
of claim (for service connection for PTSD) in October 1997.  
Inasmuch as the veteran has not withdrawn his appeal, and in 
light of the fact that the maximum schedular disability 
rating has not been assigned to date, the appeal for a higher 
initial rating for PTSD continues.  See AB v. Brown, 6 Vet. 
App. 35, 
38 (1993).

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The GAF is a scale score reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The GAF is based on all of the veteran's psychiatric 
impairments.  A GAF of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran contends that he has been unable to maintain 
employment since November 2000, including a brief attempt to 
work from February to March 2001, due to the symptoms of his 
service-connected PTSD.  He contended in September 1999 that 
he had no memory of childhood.  

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that, for the period prior to April 26, 2000, the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: intermittent 
passive thoughts of death analogous to suicidal ideation; 
slow, monotone, and circumstantial speech analogous to 
obscure or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty with bad temper; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

For the period prior to April 26, 2000, the evidence reflects 
the veteran's complaints that include nightmares, flashbacks, 
chronic feelings of dysphoria or depressed mood, insomnia, 
persistent avoidance of crowds, difficulty with bad temper, 
increased arousal, chronic anxiety, distractibility, and 
disruption or impairment of memory.  Clinical findings during 
this period include dysphoria or depressed affect, slow, 
monotone, and circumstantial speech, psychomotor retardation, 
and markedly impaired concentration.  Psychiatric diagnoses 
during this period include PTSD and dysthymia.  The veteran's 
PTSD was characterized by the VA examiner as prolonged severe 
PTSD (September 1997).  The veteran reported that he had held 
from 10 to 20 jobs since service and reported this was due to 
difficulty cooperating with co-workers and his resentment of 
authority figures (September 1997).  He also reported that he 
was working 40 hours per week at a pawnshop, which permitted 
some flexibility in the hours he could work (February 1998).  

The GAFs assigned for the period prior to April 26, 2000 
reflect moderate to serious symptoms or moderate to serious 
impairment in social and occupational functioning.  A GAF of 
50 (September 1997) and a GAF of 49 (November 1999) reflect 
serious impairment in social or occupational functioning.  A 
GAF of 63 in February 1998, however, reflects some mild 
symptoms or some difficulty in social and occupational 
function, but generally functioning pretty well with some 
meaningful interpersonal relationships. 

The Board finds that for the period prior to April 26, 2000, 
however, the veteran's service-connected PTSD was not 
manifested by psychiatric symptomatology that more nearly 
approximated the criteria for a 100 percent schedular rating.  
For this period, the veteran's PTSD did not manifest in 
additional criteria contemplated by a 70 percent disability 
rating, including obsessional rituals which interfere with 
routine activities, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  For the period prior to April 26, 2000, the 
veteran's PTSD did not manifest the criteria for a 100 
percent schedular rating, including total occupational and 
social impairment, due to such symptoms as grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  For these 
reasons, the Board finds that a rating in excess of 70 
percent is not warranted for the period prior to April 26, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411. 

In this case, the Board finds the psychiatric symptomatology 
of depression and depressed mood and affect, diagnosed as 
dysthymia, to be a part of the veteran's service-connected 
PTSD.  In this case, various VA examination reports reflect 
the opinion that the veteran's diagnosed depression is a 
progression of his service- connected PTSD.  For example, the 
September 1997 VA examination report indicated that a 
depressive disorder, dissociative disorder, generalized 
anxiety disorder, and agoraphobic features were all 
"secondary to PTSD."  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

The Board finds that, for the period from April 26, 2000, the 
veteran's service-connected PTSD has been manifested by 
symptomatology that more nearly approximates the criteria for 
a 100 percent schedular rating.  For the period from April 
26, 2000, although the veteran's service-connected PTSD has 
not manifested specific symptomatology indicated under the 
rating schedule for a 100 percent disability rating, the 
overall disability picture reflects total occupational and 
social impairment due to PTSD and psychiatric symptomatology 
attributed to PTSD.  The evidence reflects that at a VA 
compensation examination on April 26, 2000, the veteran 
reported increased difficulty with PTSD symptoms, including 
increased difficulty with his temper, and that these symptoms 
had increased since he had been sober.  The veteran's 
complaints included that he could not be around people, 
distrusted people, loud noises bothered him, and his temper 
would get aroused.  He reported that he had been fired many 
times on jobs because of his temper.  The diagnoses were PTSD 
and dysthymia, and the examiner assigned a GAF of 40. 

While the veteran's symptoms only approximate a few of the 
rating criteria contemplated by a 100 percent rating for PTSD 
under Diagnostic Code 9411, the Board has considered and 
given appropriate weight to the VA examiners' general 
characterizations of the veteran's PTSD symptoms as reflected 
in the assignment of GAFs.  While the rating criteria 
provides for rating based on specific symptomatology, the 
Board nevertheless finds that the GAFs assigned warrant some 
additional weight in that they express the examiners' 
opinions that the veteran's PTSD symptoms are productive of 
serious symptoms or serious social or occupational 
impairment.  For example, the veteran has been assigned a GAF 
of 40 (April 2000) and a GAF of 42 (June 2002).  A GAF of 40 
reflects major impairments in several areas, and contemplates 
an inability to work.  A GAF of 42 reflects serious 
impairment in social or occupational functioning.  

The Board has also considered a disability determination from 
SSA that reflects that the veteran has been "disabled" from 
working because he "had not performed any substantial 
gainful activity" and had "been unable to engage in any 
substantial gainful activity" since February 26, 2001.  The 
reason for being under disability was indicated to be due to 
service-connected PTSD and psychiatric symptomatology (panic 
disorder, agoraphobia, dysthymic disorder), as well as due to 
non-service-connected disabilities of the cervical spine and 
lumbar spine.  Rating criteria used by the Social Security 
Administration or the Internal Revenue Service, while 
pertinent to the adjudication of a claim for VA benefits, are 
not controlling for VA purposes.  Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Board has considered the SSA findings and 
reasoning, however, as such a finding constitutes some 
evidence of occupational impairment as contemplated by VA's 
rating criteria under the General Rating Formula for Mental 
Disorders.  Based on this evidence, the Board finds and 
resolves reasonable doubt in the veteran's favor to find 
that, for the period from April 26, 2000, the schedular 
criteria for a 100 percent rating for service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1- 4.14, 4.130, Diagnostic Code 
9411.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's PTSD symptoms in determining the 
appropriate schedular rating assignment, and has not required 
the presence of a specified quantity of symptoms in the 
rating schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

III.	New and Material Evidence to Reopen 
Service Connection for Residuals of a Low Back Injury

In this case, in the May 1999 rating decision on appeal, the 
RO determined that new and material evidence had not been 
presented to reopen a prior final September 1974 rating 
decision for service connection for residuals of a back 
injury, and denied reopening of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

In this case, in a June 1974 rating decision, the RO denied 
entitlement to service connection for residuals of a back and 
neck injury, finding that there was no evidence of a current 
back or neck disability.  The veteran was duly notified of 
the decision and of his appellate rights by a letter dated in 
June 1974, but did not enter a notice of disagreement with 
this decision within one year of such notice.  While the 
veteran submitted additional evidence during the one year 
period after notice of the RO denial of service connection, 
the record does not reflect that the veteran expressed 
disagreement with the denial of service connection for 
residuals of a back or neck injury or a desire to contest the 
result of the June 1974 RO rating decision.  A letter from 
the veteran's representative dated September 16, 1974 
accompanying the submission of a private chiropractic 
statement indicates the veteran had received chiropractic 
treatment, argued that the chiropractic evidence should be 
considered as more than lay evidence, and asked for "serious 
consideration" for a claim for a "compensable rating."  
The representative's letter did not mention the June 1974 RO 
denial of service connection for a back or neck injury, and 
did not express a desire to contest the result of that 
decision; the essence of the representative's contention was 
that the chiropractic evidence should be given weight as a 
medical "professional."  As a result, the June 1974 RO 
rating decision denial of service connection for residuals of 
a back injury became a final decision.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.201.

In September 1974, the RO again denied service connection for 
residuals of a back or neck injury.  The veteran was duly 
notified of the decision and of his appellate rights in 
September 1974.  Thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the 
September 1974 rating decision.  As a result, the September 
1974 RO decision to continue the denial of service connection 
for residuals of a back or neck injury, likewise, became a 
final decision.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.201.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.


A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) (2002) in the VA regulations implementing the 
Veterans Claims Assistance Act of 2000 apply only to a claim 
to reopen a finally decided claim that was received on or 
after August 29, 2001.  As the veteran in this case filed his 
claim to reopen in January 1998, prior to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) do not apply; 
the definition of new and material evidence in effect prior 
to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, at the time of the RO's September 1974 
decision, the relevant evidence of record consisted of the 
veteran's application, service medical records, a May 1974 VA 
examination report, and a private chiropractor's statement.  
Service medical records reflect a complaint of vague back or 
neck pain during service in January 1971.  At an in-service 
examination in January 1972, the veteran reported a history 
or complaints of back trouble from an accident; the examiner 
indicated that this presented "no real difficulty."  The 
veteran wrote in his April 1974 application for service 
connection that he sustained an in-service injury to his back 
in November 1971.  A May 1974 VA orthopedic examination 
report reflects the veteran's history of in-service 
helicopter crash and back injury in November 1971, and that 
the veteran was not hospitalized and did not receive medical 
treatment for this claimed injury, but returned to duty the 
next day, and a history of post-service back symptoms and 
chiropractic treatment.  VA examination in May 1974 revealed 
normal clinical findings.  The resulting diagnosis was a 
history of injury to the back and neck, symptomatic, with no 
abnormal physical findings on examination.  A private 
chiropractor's statement, submitted by the veteran's 
representative and received in August 1974, reflects a 
history of whiplash injury in service with spinal nerve root 
compression at C-1 and C-2 spinal nerves with adjacent soft 
tissue damage that caused spastic neck muscles, pain, and 
frequent twitching of the spinal muscles.  The statement 
listed the dates of treatment provided (adjustments of 
vertebrae) to restore normal function, but did not include a 
medical diagnosis of the back or neck. 

Evidence submitted since the RO's September 1974 rating 
decision denial includes a February 1981 private physician's 
diagnosis of chronic strain of the low back area.  A December 
1980 statement from the veteran's former employer reflects 
that the veteran was terminated from employment because he 
lied to his employer about a car wreck.  A May 1981 VA 
examination report reflects the veteran's history of a post-
service low back injury in July 1978 when he fell from an 
upper to a lower deck while removing an outboard motor, 
strained a muscle to regain balance, and fell on the low 
back; the veteran had been treated for this disorder from 
1978 to 1981; and he currently had back and neck pain, among 
other symptoms.  X-rays of the lumbosacral spine were 
interpreted as normal.  Clinical findings in May 1981 
regarding the neck were indicated to be normal.  Various VA 
compensation (psychiatric) examination reports note the 
history or complaints of back and neck pain.  

In a statement received in October 1997, the veteran wrote 
that he had been involved in three helicopter crashes during 
service.  In various histories and statements, the veteran 
presented a history of helicopter crashes in service, and 
post-service treatment for back pain by VA.  For example, in 
a Statement in Support of Claim dated in January 1998, the 
veteran wrote that he sustained a back injury in service 
during a helicopter crash on November 1, 1971, for which he 
treated at the Air Force Hospital in Vietnam, and that he was 
treated at a VA Medical Center in September 1972.  


A VA report of X-ray of the lumbosacral spine dated in 
January 2000 reflects a diagnostic impression of small 
osteophytes in the spine consistent with degenerative change.  
A VA report of X-ray of the cervical spine dated in January 
2000 reflects diagnostic impressions that include arthritic 
changes of the cervical spine, osteophyte formation, disc 
space narrowing (cannot exclude discogenic disease), slightly 
small posterior elements at C5 and C6, and soft tissue 
calcification in the right neck (probably vascular 
calcification).  A March 2000 VA examination report reflects 
the veteran's history of a back and neck injury in Vietnam in 
November 1971; a history of constant discomfort of the neck 
and low back that radiated at times; complaints of back and 
neck pain; clinical findings that included tenderness of the 
paraspinous region of the cervical spine and lower 
lumbosacral region, and complaints of pain on forward flexion 
of the lumbosacral spine; and a diagnosis of chronic low back 
pain, and neck pain with positive degenerative changes (noted 
on a January 2000 X-ray).  At an April 2000 VA PTSD 
examination, the veteran reported that he was currently 
disabled with back pain, and felt like his chronic low back 
pain would preclude him from working. 

After a review of the evidence, the Board finds that the 
evidence associated with the claims file subsequent to the 
September 1974 RO decision is new and, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a back injury.  The additional 
evidence includes some medical evidence of current disability 
of the lumbosacral spine.  This evidence goes to a basis for 
the original denial of service connection in June and 
September 1974 - the absence of medical evidence of a current 
disability of the back.  The additional evidence also 
includes additional lay statements and histories by the 
veteran regarding the claimed helicopter crash and back 
injury in service in November 1971.  For the purposes of 
determining whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for residuals of a back injury, the Board must presume the 
credibility of such reported histories of in-service injury, 
without weighing them against other evidence, including 
evidence of post-service back injury.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
September 1974 decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for residuals of a back injury have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 
3.159, 3.156(a).  


ORDER

For the period prior to April 26, 2000, an initial disability 
rating in excess of 70 percent for the veteran's service-
connected PTSD is denied.

For the period from April 26, 2000, an initial disability 
rating of 100 percent for the veteran's service-connected 
PTSD is granted, subject to the criteria governing the 
payment of monetary awards.  

New and material evidence having been received, a claim for 
service connection for residuals of a back injury is 
reopened.  To this extent only, the appeal is granted.


REMAND

In light of competent lay evidence detailing the 
circumstances of the in-service back injury and medical 
evidence of current disability, the Board concludes an 
examination is needed to adjudicate the merits of this claim 
fairly.  Accordingly, the matter of entitlement to service 
connection for residuals of a back injury is REMANDED for the 
following:

1.  Schedule the veteran for VA orthopedic 
examination, and send the claims folder to the VA 
examiner for review.  The purpose of the 
examination is to determine whether the veteran 
currently has a low back disability, and, if so, to 
determine the nature and etiology of any current 
back disability.  The examiner is requested to 
review the relevant documents in the claims file 
and to indicate in writing that he or she has done 
so.  Any evaluations, studies, or tests deemed 
necessary should be conducted.  All pertinent 
clinical findings should be reported.  After 
examination and review of the record, the examiner 
should render a diagnosis regarding the low back 
complaints and any clinical findings.  The examiner 
should offer the following medical opinions:

A.  What is the most likely etiology of any 
diagnosed low back disability?  
B.  Is it at least as likely as not that any 
diagnosed low back disability is etiologically 
related to a reported helicopter crash and back 
injury claimed to have occurred in service in 
November 1971?  Regarding both questions, please 
specifically discuss the veteran's complaints of 
back pain in service in January 1971; his report of 
back pain at the January 1972 in-service 
examination; a February 1981 private physician's 
diagnosis of chronic strain of the low back area; 
and a May 1981 VA examination report history of a 
post-service low back injury in July 1978 with 
treatment from 1978 to 1981.  

A complete rationale for all conclusions and 
opinions should be provided.  

2.  After ensuring that the examination report is 
adequate, readjudicate this claim on a de novo 
basis.  If the benefit sought on appeal remains 
denied, the appellant and representative should be 
furnished a supplemental statement of the case, and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by VA, is necessary for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

